                             Michael D. Corey, Esq.
                             Brena, Bell & Walker, P.C.
                             810 N Street, Suite 100
                             Anchorage, Alaska 99501
                             Telephone: (907) 258-2000
                             E-Mail:       mcorey@brenalaw.c m

                            Attorneys for Plaintiffs


                                                      IN THE UNITED STATES DISTRICT COURT

                                                          FOR THE DISTRICT OF ALASKA

                            MONIQUE R. SNEAD, Individually, and as          )
                            Personal Representative of the Estate of John H.)
                            Snead; JOHN G. SNEAD, individually and as )
                            Trustee of the Snead Irrevocable Trust;         )
                            MONIQUE R. SNEAD AND JOHN G.                    )
                            SNEAD, both individually, and as beneficiaries)
                            of the John H. Snead Revocable Trust and the )
                            Snead Irrevocable Trust,                        )
                                                                            )
                                                Plaintiffs,                 )
                                                                            )
                                     vs.                                    )
                                                                            )
                            GUADALUPE C. WRIGHT; and MERRILL                )
                            LYNCH, PIERCE, FENNER & SMITH                   )
                            INCORPORATED, a Delaware corporation            )
                            doing business in the State of Alaska,          )
                                                                            )     Case No. 3:19-cv-- - - -
                                                      Defendants.           )


                                                                    COMPLAINT

                                    Plaintiffs, Monique R. Snead, individually and as Personal Representative of the
   BRENA, BELL &
   WALKER, P.C.
 810 N Street, Suite 100
                            Estate of John H. Snead; John G. Snead, individually and as Trustee of the Snead
Anchorage, Alaska 99501
 Phone: (907) 258-2000
Facsimile: (907) 258-2001
                            Irrevocable Trust; and, Monique R. Snead and John G. Snead, both individually, and as


                            Complaint                                                               April 3, 2019
                            Snead v. Wright, et al.                                                  Page 1 of 9
                                   Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 1 of 9
                              Beneficiaries of the John H. Snead Revocable Trust and the Snead Irrevocable Trust, by

                              and through their attorneys, Brena, Bell & Walker, P.C., complain and allege against the

                              Defendants, Guadalupe C. Wright ("Wright") and Merrill Lynch, Pierce, Fenner & Smith

                              Incorporated ("Merrill Lynch") as follows:

                                                                          PARTIES

                                       1.      Monique Snead is a resident of the State of Alaska and is in all ways qualified

                              to maintain this action.

                                      2.       John G. Snead is a resident of the State of Alaska and is in all ways qualified

                             to maintain this action.

                                      3.      Monique Snead is the Personal Representative of the Estate of John H.

                             Snead.

                                      4.      John G. Snead is the Trustee of the Snead Irrevocable Trust, formed in

                             Alaska.

                                      5.      Monique R. Snead and John G. Snead are the Beneficiaries of the John H .

                             Snead Revocable Trust, formed in Alaska.

                                      6.      Guadalupe Wright, on information and belief, is currently a resident of the

                             State of Arizona, was present in Alaska at all relevant times, and is subject to the

                             jurisdiction of this Court.

                                      7.      Merrill Lynch, Pierce, Fenner & Smith Incorporated is a Delaware

   BRENA, BELL &             corporation doing business in the State of Alaska and is subject to the jurisdiction of this
    WALKER, P.C.
 810 N Street, Suite 100
Anchorage, Alaska 99501
 Phone : (907) 258-2000      Court.
Facsimile : (907) 258-2001




                             Complaint                                                                      April 3, 2019
                             Snead v. Wright, et al.                                                         Page 2 of9
                                    Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 2 of 9
                                                                    JURISDICTION

                                       8.     This Court has original jurisdiction over this action pursuant to 28 U.S.C.

                             § 1332 as the matter in controversy exceeds $75,000 and the parties are citizens of different

                             States.

                                                      ALLEGATIONS COMMON TO ALL COUNTS

                                       9.    In 1998, John H. Snead opened one or more accounts with Merrill Lynch.

                             John H. Snead directed Merrill Lynch to place certain of his assets into a Revocable Trust,

                             for which John H. Snead, himself, was the Trustee.

                                       10.   Merrill Lynch is a successor Trustee of the John H. Snead Revocable Trust.

                                       11.   John H. Snead further directed Merrill Lynch to place certain of his assets

                            into an Irrevocable Trust for which John Gordon Snead was named as Trustee.

                                       12.   Merrill Lynch, through one or more employees, negligently and/or otherwise

                            wrongfully identified John H. Snead as the Trustee of the Snead Irrevocable Trust.

                                       13.   John H. Snead passed away on August 7, 2017.

                                       14.   Monique Snead is the Personal Representative of the Estate of John H.

                            Snead.

                                       15.   With the passing of John H. Snead, Merrill Lynch became the Trustee of the

                            John H. Snead Revocable Trust.

                                       16.   John G. Snead is the correct Trustee of the Snead Irrevocable Trust.

   BRENA, BELL &                     17.     Monique Snead and John G. Snead are the adult children of John H. Snead
   WALKER, P.C.
 810 N Street, Su ite 100
An chorage, Alaska 99501
 Phone: (907) 258-2000      and are the beneficiaries of the Snead Irrevocable Trust, executed by John H. Snead on
Facsimile: (907) 258-2001


                            December 23, 1998.

                            Complaint                                                                    April 3, 2019
                            Snead v. Wright, et al.                                                        Page 3 of9
                                   Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 3 of 9
                                      18.     Monique Snead and John G. Snead are the adult children of John H. Snead

                             and are the beneficiaries of the John H. Snead Revocable Trust, executed by John H. Snead

                             on December 23, 1998.

                                     19.      For a period of time (years) prior to the death of John H. Snead, Wright

                             developed a romantic relationship and resided with John H. Snead at John H. Snead's

                            home.

                                     20.      John H. Snead and Wright were in a relationship but were not married or

                            engaged to be married.

                                     21.     At all relevant times, Wright was an employee of Merrill Lynch.

                                     22.     For several months leading up to John H. Snead's death, John H. Snead was

                            in poor health, was incapacitated, and was not competent to make financial and/or legal

                            decisions on his own behalf.

                                     23.     At a time during which John H. Snead was incapacitated, and/or was not

                            competent to make financial and/or legal decisions, Wright, acting as an employee of

                            Merrill Lynch and who otherwise lacked authority, justification, and/or excuse, wrongfully

                            withdrew funds, transferred funds, and/or facilitated the transfer of funds before and/or

                            after the death of John H. Snead, from accounts belonging to John H. Snead, the Snead

                            Irrevocable Trust and the John H. Snead Revocable Trust.

                                    24.      Merrill Lynch was legally obligated to properly hire, train, and supervise its

   BRENA, BELL &            employees, including Wright.
   WALKER, P.C.
 810 N Street, Suite 100
Anchorage, Alaska 99501
 Phone: (907) 258-2000              25.      Wright, both as an individual, as well as an employee of Merrill Lynch,
Facsimile: (907) 258-2001


                            exerted undue influence, wrongfully facilitated, and/or otherwise deceived John H. Snead

                            Complaint                                                                      April 3, 2019
                            Snead v. Wright, et al.                                                         Page 4 of9
                                   Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 4 of 9
                             into making transactions that wrongfully caused funds to be transferred from the Plaintiffs,

                             and each of them, to Wright.

                                                            COUNT I - MERRILL LYNCH
                                           (Breach of Fiduciary Duty regarding the Snead Irrevocable Trust)

                                     26.      Plaintiffs incorporate the allegations stated in paragraphs 1-25 above

                                     27.      Merrill Lynch was the financial institution responsible for the creation and

                             maintenance of the account that held assets of the Snead Irrevocable Trust.

                                     28.      John H. Snead intended and named John Gordon Snead as the designated

                            Trustee of the Snead Irrevocable Trust.

                                     29.      Merrill Lynch breached its fiduciary duty to John H. Snead, the Snead

                            Irrevocable Trust, and to the beneficiaries of the Snead Irrevocable Trust by failing to

                            properly identify John G. Snead as the Trustee of the Snead Irrevocable Trust.

                                     30.      As a direct and proximate result of the conduct referenced in paragraphs 26-

                            29 above, the Snead Irrevocable Trust, and the beneficiaries of the Snead Irrevocable Trust,

                            and each of them, have suffered damages in excess of $100,000, the exact amount and

                            nature of which will be proven with particularity at trial.

                                                       COUNT II - MERRILL LYNCH
                                      (Negligence of Merrill Lynch regarding the Snead Irrevocable Trust)

                                    31.       Plaintiffs incorporate the allegations stated in paragraphs 1-30 above

                                    32.       Merrill Lynch was the financial institution responsible for the creation and

   BRENA, BELL &            maintenance of the account which held assets of the Snead Irrevocable Trust.
   WALKER, P.C.
 810 N Street, Suite 100
Anchora1e, Alaska 99501
 Phone: (907) 258-2000              33.       John G. Snead was the intended and appointed Trustee of the Snead
Facsimile: (907) 258-2001


                            Irrevocable Trust.

                            Complaint                                                                      April 3, 2019
                            Snead v. Wright, et al.                                                         Page 5 of9
                                   Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 5 of 9
                                     34.      Merrill Lynch breached its fiduciary duty to John H. Snead, the Snead

                             Irrevocable Trust, and to the beneficiaries of the Snead Irrevocable Trust by failing to

                             properly identify John G. Snead as the Trustee of the Snead Irrevocable Trust.

                                     3 5.     As a direct and proximate result of the conduct referenced in paragraphs 31-

                             34 above, the beneficiaries of the Snead Irrevocable Trust and the John H. Snead Revocable

                             Trust, and each of them, have suffered damages in excess of $100,000, the exact amount

                             and nature of which will be proven with particularity at trial.

                                                               Count III - Merrill Lynch
                                                                 (Vicarious Liability)

                                     36.     Plaintiffs incorporate the allegations stated in paragraphs 1-35 above.

                                     37.     On information and belief, Guadalupe Wright, acting in her capacity as an

                            employee of Merrill Lynch, negligently, or otherwise wrongfully, removed assets from the

                            Snead Irrevocable Trust and/or the John H. Snead Revocable Trust and/or other Merrill

                            Lynch accounts holding assets belonging to John H. Snead.

                                     38.     As the employer of Wright, Merrill Lynch is legally liable for all relevant

                            actions of Wright.

                                    39.      As a proximate result of the wrongful acts alleged in paragraphs 36-38,

                            Plaintiffs, and each of them, have been damaged an amount in excess of $100,000, the

                            exact amount and nature of which will be proven with particularity at trial.

                                                               Count IV - Merrill Lynch
   BRENA, BELL &                                              (Violation of AS 45.50.471)
   WALKER, P.C.
 810 N Street, Suite 100
Anchorage, Alaska 99S01
 Phone : (907) 258-2000             40.      Plaintiffs incorporate the allegations stated in paragraphs 1-39 above.
Facsimile: (907) 258-2001




                            Complaint                                                                      April 3, 20 19
                            Snead v. Wright, et al.                                                          Page 6 of9
                                   Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 6 of 9
                                      41.      The conduct of Wright, and/or others, for whom Merrill Lynch 1s

                              responsible, constitutes one or more violations of AS 45.50.471.

                                      42.      The alleged violations of AS 45.50.471 proximately caused Plaintiffs, and

                              each of them, damages in an amount in excess of $100,000, the exact amount and nature

                              of which will be proven with particularity at trial.

                                      43 .    The violation(s) of AS 45.50.471 entitles the Plaintiffs, and each of them, to

                             damages including, but not limited to those available under AS 45.50.531 and

                             AS 45.50.537.

                                                                   COUNT V - Wright
                                                       (Wrongful Removal of Assets/ Undue Influence)

                                      44.     Plaintiffs incorporate the allegations stated in paragraphs 1-43 above.


                                      45.     Wright, lacking the proper authority to do so and/or exercising undue and

                             actionable influence upon John H. Snead, wrongfully removed assets from one or more

                             Merrill Lynch accounts held by John H. Snead, the Snead Irrevocable Trust and/or the

                             Snead Irrevocable Trust.

                                     46.      As a proximate result of the wrongful acts Wright, the Plaintiffs, and each of

                             them, have been damaged an amount in excess of $100,000, the exact amount and nature

                             of which will be proven with particularity at trial.

                                                            COUNT VI - Merrill Lynch
                                     (Breach of Fiduciary Duty as Trustee of the John H. Snead Revocable Trust)
   BRENA, BELL &
    WALKER, P.C.
  810 N Street, Suite 100            4 7.     Plaintiffs incorporate the allegations stated in paragraphs 1-46 above.
Anchorage, Alaska 99501
 Phone: (907) 258-2000
Fa csimile: (907) 258-2001




                             Complaint                                                                      April 3, 2019
                             Snead v. Wright, et al.                                                         Page 7 of9
                                    Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 7 of 9
                                      48.     Merrill Lynch, by terms of the John H. Snead Revocable Trust, was the

                             Trustee of the John H. Snead Revocable Trust at certain relevant times.

                                      49.     On one or more occasions during which Merrill Lynch owed the John H.

                             Snead Revocable Trust a fiduciary duty as its Trustee, unauthorized and/or otherwise

                             wrongful withdrawals were made from the John H. Snead Revocable Trust.

                                      50.     As a proximate result of the allegations in paragraphs 47-49, the John H.

                             Snead Revocable Trust and its beneficiaries have been damaged in an amount in excess of

                            $100,000, the exact amount and nature of which will be proven with particularity at trial.

                                                               COUNT VII - Merrill Lynch
                                                       (Negligent Hire, Training and/or Supervision
                                                      of Wright and/or Other Responsible Employees)

                                     51.     Plaintiffs incorporate the allegations stated in paragraphs 1-50 above


                                     52.     Merrill Lynch, at all relevant times, was responsible for the proper handling

                            of the assets in all of Plaintiffs' accounts.

                                     53.     Merrill Lynch is obligated to discharge its obligations to the Plaintiffs

                            through non-negligent hiring, training, and supervising all of its employees, including

                            Wright.

                                     54.     As a proximate result of the wrongful acts of Wright and/or other employees

                            of Merrill Lynch, Plaintiffs, and each of them, have been damaged an amount in excess of

                            $100,000, the exact amount and nature of which will be proven with particularity at trial.
   BRENA, BELL &
   WALKER, P.C.
 810 N Street, Suite 100
Anchorage, Alaska 99501
 Phone: (907) 258-2000
Facsimile: (907) 258-2001




                            Complaint                                                                     April 3, 2019
                            Snead v. Wright, et al.                                                         Page 8 of9
                                   Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 8 of 9
                                                                PRAYER FOR RELIEF

                                    WHEREFORE, Plaintiffs pray that judgment be entered in their favor and against

                            Defendants Wright and Merrill Lynch as follows:

                                    1.       For an award of damages against Defendants in an amount to be proven at

                            trial and then trebled to the extent permitted by law;

                                    2.       For an award of the maximum attorneys' fees, costs, and prejudgment

                            interest as allowed by applicable law;

                                    3.       For a trial by jury; and

                                    4.       For such other and further relief as the Court deems just and equitable.

                                    DATED this 3rct day of April, 2019.

                                                                         BRENA, BELL & WALKER, P.C.
                                                                         Attorneys for Plaintiffs



                                                                        ;~~sp=    'c.Corey, ABA No. 8511130




  BRENA, BELL &
  WALKER, P.C.
 810 N Street, Suite 100
Anchorage, Alaska 99501
 Phone: (907) 258-2000
Facsimile: (907) 258-2001




                            Complaint                                                                     April 3, 2019
                            Snead v. Wright, et al.                                                        Page 9 of9
                                  Case 3:19-cv-00092-JWS Document 1 Filed 04/04/19 Page 9 of 9
